Citation Nr: 0838050	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-43 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial increased compensable evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision of the RO that, in pertinent 
part, granted service connection for hearing loss of the 
right ear evaluated as 0 percent (noncompensable) disabling 
effective November 21, 2002.  The veteran timely appealed for 
a higher initial disability rating.  A November 2006 Board 
decision granted service connection for left ear hearing loss 
and remanded the issue of an increased rating for hearing 
loss for additional development.  A January 2007 rating 
action assigned a 0 percent rating for bilateral hearing loss 
from November 21, 2002.  Accordingly, the issue currently 
before the Board is entitlement to an initial compensable 
rating for bilateral hearing loss.  

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for January 2006.  


FINDING OF FACT

Audiometric testing in June 2003 and in August 2004 has 
revealed, at worst, level I hearing acuity in the right ear 
and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial increased compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 
6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through February 2003, January 2005, and December 2006 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's claim was 
substantiated in June 2003 and January 2007 when he was 
granted entitlement to service connection for hearing loss, 
assigned a 0 percent rating and assigned an effective date.  
The veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claim.  
As a result of the grant of service connection and the 
assignment of a specific disability rating and effective 
date, section 5103(a) notice was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this case, the veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, 


which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating 
exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

During a VA examination in June 2003, the veteran reported 
four years of noise exposure to military jet engines.  He 
also reported occupational (mills) noise exposure and 
tinnitus.  On audiometric testing, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ




1000
2000
3000
4000
Avg

RIGHT
20
10
70
80
45

LEFT
10
10
80
95
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

During an August 2004 VA examination, the veteran reported 
greatest difficulty with hearing while talking on the 
telephone and while in crowds.  On audiometric testing, pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
15
15
75
90
49
LEFT
15
20
85
95
54

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Applying the standard method for evaluating hearing loss to 
the results of the June 2003 and August 2004 audiometric 
evaluations, the veteran has Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear, based 
on application of the reported findings to Tables VI and VII.  
These findings warrant a zero percent (noncompensable) 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
veteran did not exhibit an exceptional pattern of hearing 
loss and the provisions of 38 C.F.R. § 4.86 are not 
applicable.  

The Board has considered the veteran's statements as to the 
difficulties he experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

There is no showing that the veteran's service-connected 
hearing loss has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the hearing loss 
disability.  There is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the veteran's 
service-connected bilateral hearing loss.  Nor is there a 
basis for a staged rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

An initial increased compensable evaluation for bilateral 
hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


